                                                              The Honorable Christopher M Alston
 1                                                                        Hearing: April 24, 2020
 2

 3

 4

 5

 6

 7

 8
 9

10
                           UNITED STATES BANKRUPTCY COURT
11                     WESTERN DISTRICT OF WASHINGTON AT SEATTLE
12   Jack Carlton Cramer, Jr.,
                                                            Case No. 18-13383-CMA
13                      Debtor.
                                                            Chapter: 7
14
                                                            SECOND SUPPLEMENTAL
15                                                          DECLARATION IN SUPPORT OF
                                                            DEBTOR’S OPPOSITION TO
16                                                          TRUSTEE’S MOTION TO SELL FREE
                                                            AND CLEAR OF LIENS
17
       I, Christina L Henry declare as follows:
18

19          1.      I am the bankruptcy attorney for Jack Cramer, Jr, the Chapter 7 debtor in this

20     bankruptcy case and I have personal knowledge of the information in this declaration.

21          2.      Since filing Debtor’s initial opposition to the motion to sell, I have tried to
22     confirm that Mr. Cramer is in an installment plan with the IRS to no avail.
23
            3.      I instructed Mr. Cramer to call the IRS and then to re-send the installment
24
       agreement with postal tracking information to confirm receipt, but he was still unable to
25
       confirm that an installment plan was in place.
26

27
       SECOND SUPPLEMENTAL DECLARATION OF                                   HENRY & DEGRAAFF, P.S.
       CHRISTINA L HENRY - 1                                                   787 MAYNARD AVE S
                                                                           SEATTLE, WASHINGTON 98104
                                                                             telephone (206) 330-0595
                                                                                 fax (206) 400-7609
      Case 18-13383-CMA           Doc 137   Filed 04/23/20     Ent. 04/23/20 12:20:30        Pg. 1 of 2
           4.      Finally, in an attempt to find out whether the IRS had indeed received and
 1

 2    processed the installment request, I reached out to James Stevens, the local IRS Insolvency

 3    specialist who filed the proofs of claim in this case for the IRS. After some research, Mr.

 4    Stevens was able to confirm that Mr. Cramer has done everything within his power to obtain
 5    an installment agreement. The letter I received today via fax confirms this. A true and
 6
      correct copy of the IRS fax is attached here as Exhibit 1.
 7
     I DECLARE UNDER THE PENALTY OF PERJURY OF THE LAWS OF THE STATE OF
 8
     WASHINGTON THAT THE FOREGOING IS TRUE AND CORRECT TO THE BEST OF
 9

10   MY KNOWLEDGE

11         Executed this 23rd day of April; 2020 at Bothell, WA.

12                                __/s/ Christina L Henry_________
                                  Christina L Henry, WSBA# 31273
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
      SECOND SUPPLEMENTAL DECLARATION OF                                  HENRY & DEGRAAFF, P.S.
      CHRISTINA L HENRY - 2                                                  787 MAYNARD AVE S
                                                                         SEATTLE, WASHINGTON 98104
                                                                           telephone (206) 330-0595
                                                                               fax (206) 400-7609
     Case 18-13383-CMA         Doc 137      Filed 04/23/20     Ent. 04/23/20 12:20:30      Pg. 2 of 2
